Citation Nr: 0806574	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for an eye disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for memory loss, 
restlessness, and nightmares, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a low back 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for sinusitis, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for itching, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for muscle and joint 
pain, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1982 to May 1983 
and from November 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims.

The Board notes that the issues of service connection for a 
gastrointestinal disorder, migraine headaches, and an eye 
disorder were previously denied by the RO in August 1993, and 
the denial was continued by rating action of the RO dated in 
December 1994.  The veteran did not appeal the decisions.  In 
February 1995, however, VA implemented the Persian Gulf War 
Veterans' Act by promulgating 38 C.F.R. § 3.317 that defined 
qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs or symptoms which may be 
representative of "undiagnosed illnesses" for which 
compensation could be paid.  60 Fed. Reg. 6665 (February 3, 
1995).  
Where there is an intervening liberalizing law or VA issue 
that may affect the disposition of a claim, VA is required to 
conduct a de novo review of the previously denied claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Thus, since the veteran's claims 
are based on a substantive right created by a statutory or 
regulatory provision that did not exist at the time of the 
prior final denial the adjudication of this claim is not a 
"reopening" of the first.  As such, the Board has 
identified the veteran's claims as indicated on the title 
page.

The issues of service connection for low back disability and 
for muscle and joint pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has a qualifying chronic disability 
manifested by irritable bowel syndrome that cannot be 
attributed to any known clinical diagnosis.

3.  The veteran reports being treated for headaches during 
her period of service in the Southwest Asia theater of 
operations during the Persian Gulf War and of having the 
condition since that time, and the medical evidence shows 
that she has been diagnosed as having headaches and 
migraines.

4.  The veteran has been diagnosed as having an eye disorder, 
and the preponderance of the evidence is against a finding 
that an eye disorder is related to service.

5.  The veteran reports being treated for fatigue during her 
period of service in the Southwest Asia theater of operations 
during the Persian Gulf War and of having the condition since 
that time, and the medical evidence shows that she has been 
diagnosed as having fatigue.

6.  The veteran does not have a qualifying chronic disability 
manifested by memory loss, restlessness, and nightmares that 
cannot be attributed to any known clinical diagnosis.

7.  Sinusitis was not incurred in or aggravated by service; 
nor is it a qualifying chronic disability that cannot be 
attributed to any known clinical diagnosis. 

8.  The veteran does not have a qualifying chronic disability 
manifested by itching that cannot be attributed to any known 
clinical diagnosis.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, irritable bowel syndrome was incurred as a result of 
service. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred as a result 
of service. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

3.  The criteria for service connection for an eye disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are not met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

4.  With resolution of all reasonable doubt in the veteran's 
favor, fatigue was incurred as a result of service. 38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2007), 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2007).

5.  The criteria for service connection for memory loss, 
restlessness, and nightmares, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

6.  The criteria for service connection for sinusitis, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).

7.  The criteria for service connection for itching, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome this burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

By letters dated in April, July and November 2004 and May 
2006, the veteran was notified of the evidence not of record 
that was necessary to substantiate her claim.  She was told 
what information that she needed to provide, and what 
information and evidence that VA would attempt to obtain.  
She was, in essence, told to submit all relevant evidence she 
had in her possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in May 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She has been provided VA medical examinations on various 
occasions.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, peptic ulcers, and arthritis, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  The one-year presumption applies both to 
conditions that pre-dated the veteran's entry into service, 
and to those that were first diagnosed subsequent to service 
separation.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as is the case here, is presumed to be in sound 
condition when she entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress" of the pre-existing condition.  38 U.S.C. § 
1153.

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Consideration of the entire respective presumptive periods is 
to be given both to conditions that pre-dated the veteran's 
entry into service, and to those that were first diagnosed 
subsequent to service separation.  See Splane v. West, 216 
F.3d 1058, 1068- 69 (Fed. Cir. 2000).

Gastrointestinal disorder

The veteran is seeking service connection for a 
gastrointestinal disorder, which has been variously diagnosed 
over time as peptic ulcer disease and irritable bowel 
syndrome.

Prior to the veteran's period of active service, private 
medical records from the Lake Village Clinic in Lake Village, 
Arkansas, dated from January 1974 to July 1993, show that in 
January 1974, the veteran had been treated for generalized 
abdominal pain and a spastic colon.  The impression was 
irritable bowel syndrome.  A clinical record dated in 
September 1974 shows continued treatment for irritable bowel 
syndrome.  In July 1979, she was treated for continued left 
lower quadrant abdominal pain, for which an assessment of 
pelvic pain of unknown etiology was given.

The veteran's enlistment report of medical examination dated 
in July 1982 shows that upon clinical evaluation, her 
abdomen, viscera, and genito-urinary systems were normal.  In 
the associated report of medical history, she indicated that 
she had not had stomach, liver, or intestinal trouble, nor 
frequent indigestion.

A periodic report of medical examination dated in July 1986, 
during Army National Guard duty, shows that upon clinical 
evaluation, her abdomen, viscera, and genitor-urinary systems 
were normal.  In the associated report of medical history, 
she indicated that she had not had stomach, liver, or 
intestinal trouble, nor frequent indigestion.

A periodic report of medical examination dated in August 
1990, during Army National Guard duty, shows that upon 
clinical evaluation, her anus and rectum had not been 
determined to be normal.  The examiner noted that in 1988, 
she had her uterus removed as a result of fibroids.  It was 
also noted that she had a history of internal hemorrhoids and 
urinary tract infections with blood in the urine.  In the 
associated report of medical history, the veteran indicated 
having had frequent indigestion and possible stomach, liver, 
and intestinal trouble.

The veteran's separation report of medical examination dated 
in July 1991 shows that upon clinical evaluation, her 
abdomen, viscera, and genito-urinary systems were normal.  In 
the associated report of medical history, the veteran 
indicated having had frequent indigestion and stomach, liver, 
and intestinal trouble.  The examiner added that this was 
related to food and conditions in Saudi Arabia, which were 
resolving now, as well as, to a November 1988 partial 
hysterectomy.

Subsequent to service, a VA examination report dated in 
January 1993 shows that the veteran reported a nervous 
stomach.  She described being nauseated almost daily, and 
that bending over at the waist would result in a full feeling 
in her throat and chest.  She indicated that she did not have 
any vomiting or a history of hemoptysis or hematemesis.  She 
described trouble tolerating spicy foods, and that she would 
have some heartburn.  The final diagnosis was acid peptic 
disease.

An addendum to the January 1993 VA examination report dated 
in March 1993 shows that the examiner clarified that a 
diagnosis of peptic ulcer disease was not in order, as an 
upper gastrointestinal series was normal.  He added that the 
veteran's history and her physical examination did not 
indicate peptic ulcer disease.

A private medical record dated in September 1994, shows, in 
pertinent part, that the veteran had been treated for 
reported left lower quadrant pain radiating to her lower leg.  
The assessment was yeast vaginitis, bacterial vaginitis, and 
pelvic mass, rule out ovarian cyst.

Private medical records from the Mainline Medical Center 
dated from September 1992 to January 2004.  A private medical 
record dated in July 1996 showed an assessment of a spastic 
bowel. In August 1996 she was assessed to have vaginitis and 
arthritis.  In January 2004, she was assessed with irritable 
bowel syndrome.

A VA endoscopic report dated in September 2003 shows an 
impression of a normal colonoscopic examination.  VA 
outpatient treatment records dated from November 1998 to July 
2004 show intermittent treatment for mild gastric reflux, 
irritable bowel syndrome, gastroesophageal reflux disease, 
and irregular constipation.

A VA examination report dated in October 2004 shows that the 
veteran reported a history of irritable bowel syndrome.  She 
described alternating episodes of constipation and diarrhea, 
but denied any bleeding, melena or associated weight loss.  
The assessment was irritable bowel syndrome, gastroesophageal 
reflux type symptoms associated with nausea, and nausea, 
possibly related to gastroesophageal reflux/acid peptic 
disease, or a component of irritable bowel syndrome.

A VA outpatient treatment record dated in March 2005 shows 
that the veteran was treated for symptoms associated with her 
irritable bowel syndrome.  An August 2005 VA outpatient 
treatment record shows that she was assessed to have 
irritable bowel syndrome.  Her symptoms were said to improve 
with dietary modification.

Initially, the Board finds that although the record shows the 
veteran was treated for gastrointestinal symptoms, to include 
a diagnosis of irritable bowel syndrome prior to her entrance 
into service (January to September 1974), her July 1982 
entrance examination report established that her abdomen, 
viscera, and genitourinary systems were normal.  In the 
associated report of medical history, she indicated that she 
had not had stomach, liver, or intestinal trouble, nor 
frequent indigestion.  Such findings are indicative of a 
medical history, and that the veteran did not have a 
gastrointestinal disorder at the time she entered active 
service.  38 C.F.R. § 3.304(b) (2007).  The veteran is, thus, 
presumed to have entered service in sound condition.  38 
U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

Having found that the veteran was in sound physical condition 
at the time she entered service, the Board's inquiry must 
then ascertain whether the veteran incurred a 
gastrointestinal disorder as a result of any incident of such 
service.

The veteran is considered competent to report that she has 
had a gastrointestinal disorder since serving in the in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Based on a review of the claims folder, and considering 
the heightened duty to consider the benefit of the doubt 
rule, see Cromer v. Nicholson, 19 Vet. App. at 217; Russo v. 
Brown, 9 Vet. App. at 51, the Board finds the veteran's 
gastrointestinal disorder, specifically her irritable bowel 
syndrome, became symptomatic during service and has continued 
to show increased symptoms during the applicable presumptive 
period.  Further, given the medical evidence, there are 
objective indications of chronic disability since that time.  
The Board notes that the presumptive period applies both to 
conditions that have pre-dated entry into service, and to 
those that were first diagnosed subsequent to service 
separation.  See Splane, 216 F.3d at 1068.

As such, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted.  
In reaching this conclusion, the Board notes that the veteran 
is competent to report that she had a gastrointestinal 
disorder during service, and because the Board finds her 
account to be credible, concludes that the post-service 
medical evidence supports her claim.  Consistent with her 
contentions, the medical evidence suggests that irritable 
bowel syndrome had its onset during service or is otherwise 
related to her second period of active duty.  As such, 
resolving all reasonable doubt in her favor, the Board finds 
that service connection is warranted for irritable bowel 
syndrome.  In reaching this determination, the Board 
acknowledges that presumptive service connection is available 
for irritable bowel syndrome and that the veteran has been 
diagnosed as having this condition.  

Headaches

The veteran is seeking service connection for migraine 
headaches.

The January 1974 to July 1993 private medical records from 
Lake Village Clinic showed that in September 1974, the 
veteran reported a headache of the forehead and under the 
eyes.  The impression was sinus headache.  A clinical record 
dated later in September 1974 shows continued headaches, with 
an impression of neck muscle spasm and occipital nerve 
irritation.  

The veteran's July 1982 enlistment report of medical 
examination shows that upon clinical evaluation, her head was 
normal.  In the associated report of medical history, she 
indicated that while she had never had a head injury, she did 
have frequent or severe headaches.  The examiner noted that 
she would have occasional headaches that were usually 
relieved by aspirin.

The July 1986 periodic report of medical examination shows 
that upon clinical evaluation, her head was normal.  The 
veteran indicated that while she had never had a head injury, 
she did have frequent or severe headaches.  A one to two 
month history of frequent severe headaches was noted by the 
examiner.

The August 1990 periodic report of medical examination shows 
that upon clinical evaluation, her head was normal.  The 
examiner noted that she would get headaches when she did not 
eat food.  In the associated report of medical history, she 
indicated that while she had never had a head injury, she did 
have frequent or severe headaches.

The July 1991 separation report of medical examination shows 
that upon clinical evaluation, her head was normal.  In the 
associated report of medical history, the veteran indicated 
that while she had never had a head injury, she did have 
frequent or severe headaches.  The examiner added that this 
was related to heat and sleeping conditions, which were 
resolved.

Subsequent to service, a VA neurological examination report 
dated in February 1993 shows that the veteran reported that 
she had begun experiencing headaches while in service in 
Saudi Arabia.  She described that the headaches had developed 
as a result of stress associated with her duty and with the 
living conditions while deployed.  She added that she had 
continued to experience these symptoms ever since service.  
The impression was migraine headaches.

The October 2004 VA examination report shows that the veteran 
reported chronic headaches.  The assessment was chronic 
traction type headaches.

A VA neurological disorders examination report dated in 
November 2004 shows that the veteran reported a 10 year 
history of headaches.  He described an aura and slight 
vertigo feeling.  They were at times associated with nausea, 
photophobia, or phonophobia.  The impression was headaches 
consistent with migraine headaches.

Although the record shows the veteran was treated for 
headaches prior to her entrance into service in September 
1974, her July 1982 entrance examination report established 
that her head was normal.  In the associated report of 
medical history, she indicated that she had occasional 
headaches, but that they were usually relieved by aspirin.  
Such findings are indicative of a medical history and that 
the veteran did not have a chronic headache disorder at the 
time she entered active service.  38 C.F.R. § 3.304(b) 
(2007).  The veteran is, thus, presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1111, 1132; Crowe, 
7 Vet. App. at 245.

Having found that the veteran was in sound physical condition 
at the time she entered service, the Board's inquiry must 
then ascertain whether the veteran incurred a chronic 
headache disorder as a result of any incident of such 
service.

The veteran is considered competent to report that she has 
had chronic headaches since serving in the in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Based on a review of the claims folder, and considering the 
heightened duty to consider the benefit of the doubt rule, 
see Cromer, 19 Vet. App. at 217; Russo, 9 Vet. App. at 51, 
the Board finds the veteran's migraine headaches became 
symptomatic during service and have continued to show 
increased symptoms during the applicable presumptive period.  
Further, given the medical evidence, there are objective 
indications of chronic disability since that time.  As noted, 
the presumptive period applies both to conditions that have 
pre-dated entry into service, and to those that were first 
diagnosed subsequent to service separation.  See Splane, 216 
F.3d at 1068.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran is competent to report that she 
had chronic headaches since service, and because the Board 
finds her account to be credible, concludes that the post-
service medical evidence essentially supports her claim.  
Consistent with her contentions, the medical evidence 
suggests that chronic headaches had their onset during 
service or is otherwise related to her second period of 
active duty.  As such, resolving all reasonable doubt in her 
favor, the Board finds that service connection is warranted 
for chronic headaches.  In reaching this determination, the 
Board acknowledges that presumptive service connection is 
available for chronic headaches under 38 C.F.R. § 3.317(b).

Eye disorder

The veteran is seeking service connection for an eye disorder 
(originally claimed as blurred vision).  

The veteran's July 1982 enlistment report of medical 
examination shows that upon clinical evaluation, her eyes, 
generally, were normal.  Distant vision was measured to be 
20/20, bilaterally.  In the associated report of medical 
history, she indicated that she had never had eye trouble.  

The July 1986 periodic report of medical examination shows 
that upon clinical evaluation, her eyes, generally, were 
normal.  Distant vision was measured to be 20/20, 
bilaterally.  In the associated report of medical history, 
she indicated that she had never had eye trouble.

The August 1990 periodic report of medical examination shows 
that upon clinical evaluation, her eyes, generally, were 
normal.  In the associated report of medical history, she 
indicated that she had never had eye trouble.

The July 1991 separation report of medical examination shows 
that upon clinical evaluation, her eyes, generally, were 
normal.  Distant vision was measured to be 20/25, 
bilaterally.  In the associated report of medical history, 
she indicated that she had eye trouble.  The examiner 
explained that this was related to heat and sleeping 
conditions, which had resolved.

Subsequent to service, a VA ophthalmology consultation report 
dated in January 1993 shows that the veteran reported blurred 
vision.  The diagnosis was refractive error, correctable with 
glasses, and glaucoma suspect.

An addendum to the January 1993 VA examination report dated 
in March 1993 shows that the examiner clarified that a 
diagnosis of glaucoma suspect was correct.  He explained that 
the veteran did not have glaucoma yet, but that the findings 
which showed slightly elevated interoptic pressure made her a 
suspect or candidate.

A VA ophthalmology consultation report dated in September 
2004 shows that the veteran reported weak vision.  The 
diagnosis was refractive error and corneal scar of the right 
eye.  The October 2004 VA examination report shows that the 
veteran reported weak vision.  The assessment was vision 
related problems.

The veteran's service medical records are completely negative 
for a disability of the eyes.  The post service eye 
examinations have found the veteran to have decreased visual 
acuity that has been attributed to refractive error and the 
development of glaucoma.  As to the refractive error, as 
noted above, the applicable regulations do not provide for 
service connection for refractive error (a developmental 
defect) since it is not a disease or injury.

As to the diagnosis of glaucoma, there is no evidence of 
glaucoma during service, and there is no evidence by a 
competent authority that the post-service diagnosis of 
glaucoma is etiologically related to active service.  See 
Hickson, 12 Vet. App. at 253.  Moreover, glaucoma is a 
specific diagnosed disability and not disability that can be 
service connected pursuant to 38 C.F.R. § 3.317. 

In reaching this decisions, the Board has considered the 
veteran's contentions, and while she is certainly competent 
to describe the extent of her current symptomatology, there 
is no evidence that she possesses the requisite medical 
training or expertise necessary to render her competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disorder.  Although she is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Fatigue

A review of the veteran's available service medical records 
shows that there is no evidence of chronic fatigue during her 
periods of active service.

Subsequent to service, the Mainline Medical Center records 
dated from September 1992 to January 2004, show that in 
August 1992, the veteran reported falling asleep at times 
while driving, as well as, at other times.  She indicated 
that her father had the same problems.  The assessment was 
questionable narcolepsy.  In October 1999, she reported, in 
pertinent part, feeling tired.  The assessment was chronic 
fatigue.  The examine commented that the veteran had a sickle 
cell trait, but that it was not believed to have any bearing 
on her present complaints.

A VA medical record dated in December 2001 shows that the 
veteran reported sleeping well at night, but that she was 
still sleepy during the day.

A September 2004 lay statement from the veteran's sister 
states that the veteran had developed a sleeping disorder, 
wherein she would fall asleep very quickly.  It was described 
that she could not keep a job because of this disorder.  She 
was also said to always be tired.

An undated lay statement from a 20 year acquaintance of the 
veteran shows that she was said to have demonstrated a great 
change over the years.  She was said to frequently fall 
asleep, have no energy, and feel tired.  She would have 
difficulty driving for more than 30 minutes and her focus was 
said to be very narrow.

A VA chronic fatigue syndrome examination report dated in 
October 2004 shows that the veteran reported that she 
struggled with fatigue during very hot weather conditions 
during her tour of duty in the Persian Gulf in 1991.  She 
added that this continued from 1991 to 1996 when exposed to 
hot weather conditions, and progressed to the state of having 
fatigue all the time.  The assessment was fatigue.  The 
examiner indicated that there was no clinical evidence of 
chronic fatigue syndrome per diagnosis or of fibromyalgia.

In an addendum to the October 2004 VA examination report 
dated in December 2004, the examiner reiterated his prior 
assessment of fatigue.  It was explained that the clinical 
criteria for chronic fatigue syndrome or for fibromyalgia 
were not met.

While the evidence shows that the veteran does not have 
chronic fatigue syndrome, service connection may still be 
available on a presumptive basis as a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness under 38 C.F.R. § 3.317(b).

The veteran and her sister are considered competent to report 
that she has demonstrated symptoms of fatigue since serving 
in the in the Southwest Asia theater of operations during the 
Persian Gulf War.  Based on a review of the claims folder, 
and considering the heightened duty to consider the benefit 
of the doubt rule, see Cromer, 19 Vet. App. at 217; Russo, 9 
Vet. App. at 51, the Board finds the veteran's fatigue has 
become increasingly symptomatic since service and during the 
applicable presumptive period.  Further, given the medical 
evidence, there are objective indications of chronic 
disability since that time.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran is competent to report that she 
has had fatigue since service, and because the Board finds 
her account to be credible, concludes that the post-service 
medical evidence essentially supports her claim.  Consistent 
with her contentions, the medical evidence suggests that 
fatigue had its onset during service or is otherwise related 
to her second period of active duty.  As such, resolving all 
reasonable doubt in her favor, the Board finds that service 
connection is warranted for fatigue.  In reaching this 
determination, the Board acknowledges that presumptive 
service connection is available for fatigue and that the 
veteran has been diagnosed as having this condition.

Memory loss, restlessness, and nightmares

A review of the veteran's available service medical records 
shows that there is no evidence of memory loss, restlessness, 
or nightmares during her periods of active service.

Subsequent to service, a VA medical record dated in December 
2001 shows that the veteran was said to sleep well at night, 
but that she was still sleepy during the day.

A lay statement from the veteran's sister dated in September 
2004 shows that it was indicated that the veteran seemed to 
be on edge and had become forgetful.

The October 2004 VA examination report shows that the veteran 
reported that she short-term memory loss and war dreams.  The 
assessment was history of memory loss.

A VA mental disorders examination report dated in October 
2004 shows that the veteran denied any mental health 
problems, but described experiencing nightmares.  Mental 
status examination revealed no gross impairment in memory.  
The diagnosis was no psychiatric disorder or condition.

A VA outpatient treatment record dated in August 2005 shows 
that the veteran reported experiencing bad dreams which 
continued to bother her at night.

A VA outpatient treatment record dated in September 2005 
shows that the veteran reported experiencing vivid dreams and 
nightmares of the military, which had become more prevalent 
lately.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for memory loss, 
restlessness, or nightmares has not been established.  The 
veteran has claimed that she has experienced the foregoing 
symptoms which are directly related to her service in the 
Persian Gulf.  However, there is no indication that she has 
any objectively demonstrated a disability that can be related 
to her period of service, either as a chronic symptom or as a 
manifestation of a diagnosed disability.  Therefore, service 
connection on a direct basis or on a presumptive basis under 
38 C.F.R. § 3.317 (which still requires that there be some 
objective, identifiable evidence of symptoms) has not been 
shown.

The evidence of record has not shown that the veteran was 
diagnosed with a psychosis within one year following her 
separation from service.  Therefore, entitlement to service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Sinusitis

Prior to her periods of active service, the January 1974 to 
July 1993 private medical records from Lake Village Clinic 
reveal clinical records dated in September 1974 in which she 
reported headache, runny nose, and congestion.  The 
impression was sinus headache.  Clinical records dated in 
November 1976 and March 1977 show that she experienced 
branchial cleft sinus drainage.

The veteran's enlistment report of medical examination dated 
in July 1982 shows that upon clinical evaluation, her sinuses 
were normal.  In the associated report of medical history, 
she indicated that she had had sinusitis.  The examiner 
elaborated that she would experience occasional sneezing and 
drainage which would be relieved with medication.

The July 1986 periodic report of medical examination shows 
that upon clinical evaluation, her sinuses were normal.  In 
the associated report of medical history, she indicated that 
she had had sinusitis.  The examiner elaborated the veteran's 
sinusitis did not limit her ability to work.

The August 1990 periodic report of medical examination shows 
that upon clinical evaluation, her sinuses were normal.  In 
the associated report of medical history, she indicated that 
she had had sinusitis.

The veteran's July 1991 separation report of medical 
examination shows that upon clinical evaluation, her sinuses 
were normal.  In the associated report of medical history, 
she indicated that she had never had sinusitis.

Subsequent to service, a VA examination report dated in 
January 1993 shows that physical examination of the sinuses 
was normal.

A private medical record from the Mainline Medical Center 
dated in January 1994 shows that the veteran was given an 
assessment of sinusitis.  In March 1998 she reported sinus 
congestion and headaches.  In February 2000 she was given an 
assessment of sinusitis.  In December 2001 she was assessed 
with sinusitis or questionable rhinitis.  In January 2004 she 
was given an assessment of acute sinusitis.

VA outpatient treatment records dated from September 2001 to 
July 2004 show intermittent reports of symptoms associated 
with sinusitis.  The assessments included allergic rhinitis 
and allergic sinusitis.

The October 2004 VA examination report shows that the veteran 
reported a five year history of chronic sinusitis.  She 
described daily runny nose and chronic headaches which were 
relieved by medication.  The assessment was chronic allergic 
rhinitis.  The December 2004 addendum to the October 2004 VA 
examination report shows an assessment of allergic rhinitis 
with intermittent sinusitis.

VA outpatient treatment records dated from July 2004 to 
October 2005 show intermittent treatment for symptoms 
associated with allergic rhinitis.

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The veteran's enlistment report of 
medical history shows that the veteran indicated she 
experienced sinusitis.  The examiner elaborated that she 
would experience occasional sneezing and drainage which would 
be relieved with medication.  The pre-service private medical 
records show intermittent treatment for sinusitis from 
September 1974 to March 1977.

This evidence clearly and unmistakably favors a conclusion 
that the veteran had pre-existing sinusitis.  Although 
examination of the sinuses was normal at the entrance 
examination, the chronic disability was established as the 
examiner noted occasional symptoms that were relieved with 
medication.  There is no competent medical evidence to 
contradict or otherwise question the validity of this 
conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.

The veteran's service medical records are negative of any 
reports of symptoms associated with active sinusitis during 
her period of active service.  There is no evidence of an 
aggravation of the disorder beyond its natural progression.  
Although the veteran had reported a history of sinusitis 
during her period of active service, there is no evidence 
that this constituted a lasting worsening of her condition.  
See Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1987); see 
also Verdon v. Brown, 8 Vet. App. 529 at 538 (1996).

Subsequent to service, VA and private medical records show 
intermittent reports of treatment for sinusitis and allergic 
rhinitis between January 1994 and October 2005.  The 
competent medical evidence of record does not show that the 
veteran's pre-existing sinusitis was in any way aggravated by 
her period of active service.  In fact, none of the medical 
evidence even suggests a nexus to service.  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's sinusitis was aggravated by service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or  remote 
possibility.  38 C.F.R. § 3.102 (2007); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Having met the two prong test, the presumption of soundness 
is rebutted.  Clear and unmistakable evidence shows that the 
veteran's sinusitis pre-existed her entry into active 
military service and was not chronically aggravated during 
such service. Essentially, the Board finds that there is no 
competent evidence of record showing that the underlying 
disability underwent a permanent increase in disability. 
Therefore, the Board concludes that service connection for 
sinusitis on a direct basis is not warranted.

The Board notes that the medical evidence uniformly shows 
that veteran's symptoms have been diagnosed as sinusitis and 
allergic rhinitis, each a diagnosed disability, and since 
they are not illnesses which the Secretary has determined 
warrants presumptive service connection, service connection 
for sinusitis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
is not permitted as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As noted above, as a lay person, the veteran is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by her own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2007); see 
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
Since the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and because 
there is no competent medical evidence linking sinusitis to 
service, the Board finds that the preponderance of the 
evidence is against the claim, and thus service connection 
must be denied. 

Itching

The veteran's enlistment report of medical examination dated 
in July 1982 shows that upon clinical evaluation, her skin 
and lymphatics were normal.  In the report of medical 
history, she indicated that she had never had skin diseases.  

The July 1986 periodic report of medical examination shows 
that upon clinical evaluation, her skin and lymphatics were 
normal.  In the associated report of medical history, she 
indicated that she had never had skin diseases.  The August 
1990 periodic report of medical examination shows that upon 
clinical evaluation, her skin and lymphatics were normal.  In 
the associated report of medical history, she indicated that 
she had never had skin diseases.

The veteran's July 1991 separation report of medical 
examination shows that upon clinical evaluation, her skin and 
lymphatics were normal.  In the associated report of medical 
history, she indicated that she had never had skin diseases.

Subsequent to service, the January 1993 VA examination report 
shows that physical examination revealed normal skin, 
lymphatic, and hemic systems.  The remaining VA and private 
medical records subsequent to service are negative of any 
reports or diagnosis of a disability manifested by itching.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for itching has not 
been established.  The veteran has claimed that she has 
experienced itching that is related to her service in the 
Persian Gulf.  However, there is no indication that she has 
any objectively demonstrated a disability that can be related 
to her period of service, either as a chronic symptom or as a 
manifestation of a diagnosed disability.  

While signs or symptoms involving skin could be construed as 
a medically unexplained chronic multi symptom illness, the 
competent medical evidence of record does not show that the 
veteran has chronic symptoms of itching as there is no 
evidence that she had exhibited symptoms which had existed 
six months or more, with intermittent episodes of improvement 
and worsening over a six-month period.  Therefore, service 
connection on a direct basis or on a presumptive basis under 
38 C.F.R. § 3.317 (which still requires that there be some 
objective, identifiable evidence of symptoms) has not been 
shown.


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for chronic headaches is granted.

Service connection for an eye disorder is denied.

Service connection for fatigue is granted.

Service connection for memory loss, restlessness, and 
nightmares, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.

Service connection for sinusitis, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for itching, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.


REMAND

The veteran has asserted that she has a low back disability 
and multiple joint pain that is manifested as a result of her 
period of active service.  Private medical records from the 
Lake Village Clinic dated from January 1974 to July 1993 show 
that the veteran was intermittently assessed as having back 
muscle spasms; pelvic pain; right small toe pain; and neck 
muscle spasms.

Her service medical records reveal that at enlistment her, 
spine, other musculoskeletal system, and upper and lower 
extremities were all clinically normal.  A chronological 
record of medical care dated in December 1982 shows reported 
pain and swelling of the feet, bilaterally.  The assessment 
was stress symptoms versus overuse syndrome.  A January 1983 
service medical record shows reported left knee pain.  A 
service medical record dated in March 1983 shows treatment 
for a transverse closed fracture of the left fourth middle 
phalanx.

The July 1986 periodic report of medical examination from the 
Army National Guard, shows that upon clinical evaluation, her 
spine and other musculoskeletal system; upper extremities; 
lower extremities; and feet were normal.  In the associated 
report of medical history, she indicated that she did have 
recurrent back pain and foot trouble.  The examiner 
elaborated the veteran had swollen and painful joints, but 
that it was not limiting.

A service medical record dated in December 1990 shows that 
the veteran reported a history of sickle cell crisis and that 
she had been positive for a sickle cell trait.  She described 
swollen lips and neck pain.  The assessment was myalgias.

A service medical record dated in December 1990 shows that 
the veteran reported total body pain, including excruciating 
pain and numbness of the right foot and leg, and neck pain.  
A history of sickle cell crisis was noted.  The impression 
was various arthralgias, neuralgias, and myalgias, with no 
physical findings to explain symptoms.

The veteran's separation report of medical examination dated 
in July 1991 shows that upon clinical evaluation, her spine 
and other musculoskeletal system; upper extremities; lower 
extremities; and feet were normal.  In the associated report 
of medical history, she indicated that she had experienced 
swollen and painful joints. The examiner elaborated that 
these were related to heat and sleeping conditions which had 
resolved. 

Subsequent to service, a private medical record from Mainline 
Medical Center dated in September 1994 shows that the veteran 
was assessed as having musculoskeletal pain.  A 
rheumatological profile was recommended.  In October 1999, 
she described low back pain and pain in her sides. 

VA outpatient treatment records dated from September 2001 to 
July 2004 show that the veteran reported intermittent foot, 
ankle, knee, hip, back, shoulder, and neck pain.  She denied 
a history of trauma, but reported a history of sickle cell 
and possible rheumatoid arthritis.  The assessment was whole 
body joint pain.

A VA rheumatology consult dated in December 2001 shows that 
the veteran reported pain in the head, neck, shoulders, arms, 
hands, back, legs, and feet, which was migratory and 
transient in nature.  The assessment was pes planus and 
migratory arthralgias and myalgias.

A VA examination report dated in October 2004 shows that the 
veteran reported chronic joint and muscle pains.  The 
assessment was chronic migratory arthralgias.  The December 
2004 addendum to the October 2004 examination report shows 
diagnoses of migratory arthralgias, per history, and mild 
degenerative joint disease of both knees and left heel.  

These medical opinions are not sufficient to adjudicate the 
issues before the Board, i.e., whether the conditions for 
which the veteran seeks service connection at least as likely 
as not began during service or are related to any incident of 
service, or whether any of the veteran's claimed conditions 
constitute a qualifying chronic disability under 38 C.F.R. § 
3.317.  As such, a comprehensive VA examination and opinion 
is required in this case.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for multiple joint 
pain since October 2005, that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC will make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
VA examination.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that the veteran has a low 
back disability or multiple joint pain 
that cannot be attributed to a known 
clinical diagnosis.

Alternatively, the examiner must comment 
as to whether it is at least as likely as 
not that any joint disability, to 
specifically include the low back, if 
found on examination, had its onset during 
service or is related to any incident of 
service, to include a service-connected 
disability.  The examiner must also 
comment as to whether any joint disability 
found on examination, is etiologically 
related to a pre-existing sickle cell 
disorder.

The examiner must also state whether it 
was at least as likely as not that the 
veteran developed arthritis of the joints 
within one year of his discharge from 
active duty.  All opinions, accompanied by 
a complete rationale, must set forth in a 
legible report.

3.  The RO/AMC must readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, provide the 
veteran and her representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


